
	
		II
		111th CONGRESS
		1st Session
		S. 632
		IN THE SENATE OF THE UNITED STATES
		
			March 18, 2009
			Mr. Baucus (for himself,
			 Mr. Crapo, Mrs.
			 Lincoln, Ms. Snowe,
			 Mr. Roberts, Mr. Enzi, and Mr.
			 Ensign) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  that the payment of the manufacturers’ excise tax on recreational equipment be
		  paid quarterly.
	
	
		1.Short titleThis Act may be cited as the
			 Firearms Fairness and Affordability
			 Act.
		2.Time for payment of
			 manufacturers’ excise tax on recreational equipment
			(a)In
			 generalSubsection (d) of
			 section 6302 of the Internal Revenue Code of 1986 (relating to mode or time of
			 collection) is amended to read as follows:
				
					(d)Time for payment
				of manufacturers’ excise tax on recreational equipmentThe taxes imposed by subchapter D of
				chapter 32 of this title (relating to taxes on recreational equipment) shall be
				due and payable on the date for filing the return for such
				taxes.
					.
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to articles
			 sold by the manufacturer, producer, or importer after the date of the enactment
			 of this Act.
			
